DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 7, 14 and 15 are objected to.  The misspelling “billows” should be replaced with “bellows”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8.  The limitation “a rack yoke coupled to, and extending between, the first and second ends of the rack gear” contradicts the figures and is thus unclear.1  The figures show the rack yoke (56) to extend away from the rack gear (74) such that it is not “between” the ends 
Claims 1 and 8.  The limitation “the tie rod end mounts positioned laterally intermediate the first and second ends of the rack gear” contradicts the figures and is thus unclear.  The figures show tie rod end mounts (64) to be offset and away from the rack gear (74) such that it is not “between” the ends thereof.  The only element shown to be between the ends of rack gear (74) is the middle portion of rack gear (74).  
Claim 8.  The limitation “a yoke support slider coupled movable” (line 9 of claim 8) is unclear as to what element the slider is coupled to.  The examiner suggests adopting clear language similar to claim 1, i.e., “a yoke support slider coupled to the rack yoke and moveable with the rack yoke relative to the yoke support”
The remaining claims depend from the above and are thus also rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Schroeder US 2015/197273.

Claim 2. The center take off rack and pinion steering system of claim 1, wherein the rack housing includes support arms (left portion of 408, right portion of 408 and/or 406) extending from the housing and the yoke support is coupled to the support arms.  
Claim 3. The center take off rack and pinion steering system of claim 2, wherein the support arms extend over the rack yoke (see figures and note that no reference frame is claimed to define direction for “over”).  
Claim 4. The center take off rack and pinion steering system of claim 3, wherein the yoke support comprises a bar (bar of 402) extending between the support arms (left portion of 408, right portion of 408).  
Claim 5. The center take off rack and pinion steering system of claim 4, wherein the yoke support slider is slideable along the bar.  
Claim 8. A center take off rack and pinion steering system, comprising: a rack housing (320); a rack gear (322) positioned in the rack housing, the rack gear having first and second ends extending through the housing; a pinion gear (326) coupled to the rack gear to input steering power to the rack gear; a rack yoke (350, 352, 380, 382) coupled to, and extending between, the first and 
Claim 9. The center take off rack and pinion steering system of claim 8, wherein the yoke support slider is coupled to the rack yoke and movable with the rack yoke relative to the yoke support (see fig.2).  
Claim 10. The center take off rack and pinion steering system of claim 9, wherein the rack housing includes support arms (408, 406) extending from the housing and the yoke support is coupled to the support arms.  
Claim 11. The center take off rack and pinion steering system of claim 10, wherein the support arms extend over the rack yoke.  
Claim 12. The center take off rack and pinion steering system of claim 11, wherein the yoke support comprises a bar (bar of 402) extending between the support arms (left portion of 408, right portion of 408).  
Claim 13. The center take off rack and pinion steering system of claim 12, wherein the yoke support slider is slideable along the bar.  

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Knautz US 6070891.
Claim 1. A center take off rack and pinion steering system, comprising: a rack housing (78); a rack gear (“original rack” 70, 76, 86, 40) positioned in the rack housing, the rack gear 
Claim 2. The center take off rack and pinion steering system of claim 1, wherein the rack housing includes support arms (left 30/34/36, right 30/34/36) extending from the housing and the yoke support is coupled to the support arms.  
Claim 3. The center take off rack and pinion steering system of claim 2, wherein the support arms extend over the rack yoke (in that they extend higher than 44, see fig.4).  
Claim 4. The center take off rack and pinion steering system of claim 3, wherein the yoke support comprises a bar (bar of 22) extending between the support arms.  
Claim 5. The center take off rack and pinion steering system of claim 4, wherein the yoke support slider is slideable along the bar.  
Claim 8.  A center take off rack and pinion steering system, comprising: a rack housing (78); a rack gear (“original rack” 70, 76, 86, 40) positioned in the rack housing, the rack gear having first and second ends extending through the housing; a pinion gear (68) coupled to the rack gear to input steering power to the rack gear; a rack yoke (left 44, right 44) coupled to, and extending between, the first and second ends of the rack gear; a yoke support (22) coupled to the rack housing; a yoke support slider (14) coupled to the rack yoke and movable with the rack yoke relative to the yoke support; and tie rod end mounts (left 58/60/62, right 58/60/62) supported by 
Claim 9. The center take off rack and pinion steering system of claim 8, wherein the yoke support slider is coupled to the rack yoke and movable with the rack yoke relative to the yoke support (see fig.4).  
Claim 10. The center take off rack and pinion steering system of claim 9, wherein the rack housing includes support arms (left 30/34/36, right 30/34/36) extending from the housing and the yoke support is coupled to the support arms.  
Claim 11. The center take off rack and pinion steering system of claim 10, wherein the support arms extend over the rack yoke (in that they extend higher than 44, see fig.4).  
Claim 12. The center take off rack and pinion steering system of claim 11, wherein the yoke support comprises a bar (bar of 22) extending between the support arms.  
Claim 13. The center take off rack and pinion steering system of claim 12, wherein the yoke support slider is slideable along the bar.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder US 2015/0197273 in view of Ozeki US 6039334.

Schroeder discloses bellows (460, 463) to protect the telescoping/sliding rack connection from debris but does not disclose bellows at the telescoping/sliding connection at that yoke support slider and support arms.  Ozeki teaches bellows (68, 70) at the telescoping/sliding connection at the yoke support slider (36) and support arms (32, 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to add additional bellows at the telescoping/sliding connection at the yoke support slider and support arms such that both sliding/telescoping connections are protected from debris.  The claim 6, 7, 14 and 15 limitations flow naturally from the above modification.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knautz US 6070891 in view of Ozeki US 6039334.
Knautz discloses bellows (surrounding 40) that protect the telescoping/sliding rack connection from debris but does not disclose bellows at the telescoping/sliding connection at that yoke support slider and support arms.  Ozeki teaches bellows (68, 70) at the telescoping/sliding connection at the yoke support slider (36) and support arms (32, 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to add additional bellows at the telescoping/sliding connection at the yoke support slider and support arms such that both sliding/telescoping connections are protected from debris.  The claim 6, 7, 14 and 15 limitations flow naturally from the above modification.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."